Citation Nr: 1021973	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-25 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than July 2, 1991, 
for a 100 percent rating for service-connected post-traumatic 
stress disorder, on a schedular basis or based on a total 
disability rating based upon individual unemployability.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The Veteran had active military service from June 1966 to 
March 1969 and from August 1976 to August 1982.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado, which increased the disability 
rating for the Veteran's service-connected post-traumatic 
stress disorder (PTSD) from 70 percent to 100 percent 
disabling, effective from February 19, 1998, and found that 
the veteran's claim for a total disability rating based upon 
individual un-employability (TDIU) had been rendered moot as 
a result of the 100 percent rating assigned for PTSD.  In 
March 2004, the Veteran, through his attorney-representative, 
disagreed with the effective date for the 100 percent rating, 
noting that the 100 percent rating should have been assigned 
from December 11, 1990, the date of the RO's receipt of his 
initial claim for service connection for PTSD.  By a Decision 
Review Officer decision, dated in May 2005, the RO granted an 
earlier effective date of July 2, 1991, for increased 
evaluation to 100 percent for service-connected PTSD.  A 
statement of the case was issued at the time of the May 2005 
rating action, and in June 2005, the Veteran, through his 
attorney-representative, filed a timely substantive appeal.  

In a January 2008 decision, the Board concluded that an 
effective date earlier than July 2, 1991, for a 100 percent 
schedular rating for PTSD or for a TDIU, was not warranted.  

The Veteran appealed the January 2008 decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
this case was pending before the Court, the Office of General 
Counsel for VA, on behalf of VA, and the Veteran, by and 
through his attorney, filed a Joint Motion for Remand (Joint 
Motion), dated in August 2008.  In an Order, dated in August 
2008, the Court granted the Joint Motion, vacated the Board's 
January 2008 decision, and remanded the case, pursuant to 38 
U.S.C. § 7252(a), for compliance with the directive 
stipulated in the Joint Motion.  

By a December 2008 decision, the Board concluded that an 
effective date earlier than July 2, 1991, for a 100 percent 
schedular rating for PTSD or for a TDIU, was not warranted.   

The Veteran appealed the December 2008 decision to the Court.  
While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of VA, and the Veteran, by 
and through his attorney, filed a Joint Motion for Remand 
(Joint Motion), dated in December 2009.  In an Order, dated 
in December 2009, the Court granted the Joint Motion, vacated 
the Board's December 2008 decision, and remanded the case, 
pursuant to 38 U.S.C. § 7252(a), for compliance with the 
directive stipulated in the Joint Motion.  Copies of the 
Court's Orders and the Joint Motions have been placed in the 
claims file.

Following the March 2003 rating action in which the RO 
increased the disability rating for the Veteran's service-
connected PTSD from 70 percent to 100 percent disabling, the 
Veteran, through his attorney-representative, filed a notice 
of disagreement and claimed entitlement to additional 
retroactive disability compensation under 38 U.S.C.A. § 1114.  
However, prior to the issuance of a statement of the case, 
the Veteran, through his attorney-representative, withdrew 
his appeal as to the aforementioned issue.  The Veteran's 
attorney-representative noted that the issue of entitlement 
to additional retroactive disability compensation under 
38 U.S.C.A. § 1114, had been effectively decided by Matthews 
v. Nicholson, 456 Fed. 3d 1377 (Fed. Cir. 2006).  


FINDINGS OF FACT

1.  An unappealed April 1991 RO decision granted the 
Veteran's original claim for service connection for PTSD; a 
10 percent rating was assigned effective from the date of 
receipt of his claim, December 11, 1990.     

2.  The Veteran's original claim for an increased rating for 
his PTSD was received in August 1991; his initial claim for a 
TDIU rating was received many years thereafter.

3.  The evidence of record shows that there was an 
overwhelming preponderance of evidence against a finding that 
the Veteran's PTSD precluded all forms of substantially 
gainful employment consistent with his education and 
employment background, prior to July 2, 1991, the date he was 
admitted to a VA hospital.


CONCLUSION OF LAW

An effective date earlier than July 2, 1991, for a 100 
percent schedular rating for PTSD or for a TDIU, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2002 letter sent to the Veteran by the RO apprised him of 
most of the information and evidence needed to support the 
claim and that for the information it failed to provide, no 
prejudice to the Veteran resulted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id. 

The October 2002 letter from the RO satisfies these mandates.  
This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the Veteran, such as medical records, 
employment records and records held by any Federal agency, 
provided the Veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the Veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the Veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  The Board 
finds that the Veteran was effectively informed about the 
allocation of responsibilities between himself and VA in 
obtaining evidence to support this claim.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the October 2002 letter did not fully 
provide notice about the type of evidence needed to 
substantiate the Veteran's claim; it did not outline 
pertinent regulatory requirements to establish an earlier 
effective date.  However, although the RO failed to include 
complete VCAA notice in its October 2002 letter, the Veteran 
has displayed actual knowledge about the type of evidence 
needed to support his claim and that he should submit any 
other pertinent evidence he had through his attorney.  
Throughout this appeal, the Veteran's attorney representative 
has argued that an effective date prior to July 2, 1991, for 
increased evaluation to 100 percent for service-connected 
PTSD, is warranted.  Specifically, the Veteran, through his 
attorney-representative, has maintained that the 100 percent 
rating should have been assigned from December 11, 1990, the 
date of the RO's receipt of his initial claim for service 
connection for PTSD.  By the nature of the argument 
presented, it is apparent that the Veteran's attorney 
representative was aware of the pertinent regulatory 
requirements to establish an earlier effective date.  Thus, 
in the Board's view, the evidence of record shows that the 
Veteran was actually aware of the evidence needed to 
substantiate his claim and that he should submit relevant 
evidence in his possession, despite the fact that the October 
2002 RO letter failed to so indicate.  Therefore, having 
shown such knowledge, any presumed prejudice is rebutted.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran displayed actual 
knowledge of the information and evidence necessary to 
substantiate his claim).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the March 
2003 RO decision that is the subject of this appeal in its 
October 2002 letter.  With respect to the Dingess 
requirements, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided the Veteran on these latter two 
elements, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that there is a 
preponderance of evidence against the Veteran's claim for an 
effective date earlier than July 2, 1991, for a 100 percent 
schedular rating for PTSD or for a TDIU, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

In regard to the Veteran's effective date claim, there is no 
indication that there is any relevant evidence, to include 
medical records, that have not been obtained and it is not 
contended otherwise.  Resolution of this claim turns on the 
Board's application of the relevant law and regulations 
governing effective dates for increased ratings to the 
evidence already associated with the claims file, in 
particular, the medical records showing treatment for the 
disability in question prior to July 2, 1991.  See 38 C.F.R. 
§ 3.400(o).  Thus, there is no duty to provide an examination 
or medical opinion as it could not affect adjudication of 
this claim.  The Board specifically finds that given the 
amount of time that has elapsed since July 2, 1991 and the 
paucity of medical evidence that was of record dated prior to 
that date, that included an impression of moderate PTSD based 
upon an examination, the duty to assist does not extend to 
providing a medical opinion on the Veteran's employability 
status more than 18 years ago.  Consequently, there is no 
further duty to assist the Veteran with the development of 
his earlier effective date claim.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).        


II.  Factual Background

On December 11, 1990, the RO received the Veteran's initial 
application for service connection for PTSD.  

In January 1991, the Veteran underwent a VA examination.  At 
that time, he reported that he had engaged in combat while 
serving in Vietnam.  He noted that after his discharge, he 
had at least 15 jobs, none of which he liked.  According to 
the Veteran, the job he had held the longest had been for a 
period of 18 months as a truck driver.  At present, he was 
working as a sales clerk in a convenience store.  Following 
the mental status evaluation, the pertinent diagnosis was 
PTSD, which was classified as moderate in degree.  

By an April 1991 rating action, the RO granted the Veteran's 
claim of entitlement to service connection for PTSD.  At that 
time, the RO assigned a 10 percent disability rating under 
Diagnostic Code 9411, effective from December 11, 1990, for 
the Veteran's service-connected PTSD.  That decision was not 
appealed and became final. 

In August 1991, the RO received the Veteran's claim for a 
rating in excess of 10 percent for his PTSD.

In October 1991, the RO received VA Medical Center (VAMC) 
inpatient and outpatient treatment records, dated from June 
to September 1991.  The records show that on June 18, 1991, 
the Veteran sought treatment for complaints that he was 
depressed and angry.  He stated that he was very frustrated 
and afraid that he was going to "get unglued."  The 
diagnosis was depression.  

The record includes a VA Discharge Summary which reflects 
that the Veteran was hospitalized from July 2, 1991 to August 
23, 1991.  Upon admission, the Veteran stated that he felt 
angry, frustrated, and hopeless.  While the Veteran was 
hospitalized, he underwent a vocational rehabilitation 
evaluation.  The Veteran reported that he had last worked in 
June 1991 at a convenience store and that he was currently on 
an "indefinite leave of absence."  The vocational 
rehabilitation specialist concluded that the Veteran needed 
to resolve his vocational ambivalence before returning to the 
work force.  According to the specialist, prior to returning 
to training or perhaps even work, the Veteran's PTSD issues 
needed to be resolved.  Upon his discharge, the pertinent 
diagnosis was PTSD.  

A VA examination was conducted in September 1991.  At that 
time, the Veteran stated that after his recent 
hospitalization, he was unable to get his job back at the 
convenience store.  Upon mental status evaluation, the 
examiner stated that the veteran was angry and depressed.  
The pertinent diagnosis was PTSD, and the examiner 
characterized the Veteran's PTSD as moderate.  

By an April 1992 rating action, the RO assigned a temporary 
100 percent evaluation under Paragraph 29, from July 2, 1991 
to October 31, 1991, based on the Veteran's hospitalization 
for PTSD.  The RO further noted that from November 1, 1991, a 
30 percent disability rating under Diagnostic Code 9411 was 
warranted for the Veteran's service-connected PTSD.  

In November 1993, the Veteran underwent a VA examination.  At 
that time, he stated that he had last worked in 1991 at a 
convenience store.  Following the mental status evaluation, 
the diagnosis was manic-depressive/bipolar disorder.   

In February 1994, the Veteran requested that his service-
connected PTSD be reevaluated for a higher rating.

In June 1994, the RO received VAMC inpatient treatment 
records which show that the Veteran was hospitalized from 
January 3, 1994 to May 4, 1994.  Upon admission, it was noted 
that the Veteran had increasing depression following a recent 
breakup with his girlfriend.  He was also forced to drop out 
of welding school due to symptoms of chronic obstructive 
pulmonary disease.  Upon discharge, the pertinent diagnoses 
were PTSD and bipolar disorder, mixed.   

By a September 1994 rating action, the RO increased the 
disability rating for the Veteran's service-connected PTSD 
from 30 percent to 50 percent disabling under Diagnostic Code 
9411, effective from October 8, 1993.  The RO also assigned a 
temporary 100 percent evaluation under Paragraph 29, from 
January 3, 1994 to May 31, 1994, based on the Veteran's 
hospitalization for PTSD.  The RO further noted that from 
June 1, 1994, the Veteran's 50 percent evaluation for his 
service- connected PTSD would be reinstated.

A VA examination was conducted in August 1996.  At that time, 
the Veteran stated that he had recently had a stroke.  He 
also noted that he had nightmares.  Following the mental 
status evaluation, the examiner diagnosed the Veteran with 
PTSD and noted that the PTSD seemed to have been worsened by 
the stroke.  

By an August 1996 rating action, the RO increased the 
disability rating for the Veteran's service-connected PTSD 
from 50 percent to 70 percent disabling under Diagnostic Code 
9411, effective from June 1, 1994.   

In September 1996, the Veteran filed a claim for entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability.  By a 
November 1996 rating action, the RO denied the Veteran's TDIU 
claim.  

In February 1998, the Veteran underwent a VA examination.  At 
that time, he stated that he lived alone and when he had to 
go out, he went out "armed."  According to the Veteran, he 
had been unemployed since 1990.  Following the mental status 
evaluation, the diagnosis was the following: (Axis I) PTSD 
and (Axis V) Global Assessment of Functioning (GAF) score of 
41.  The examiner stated that the Veteran had trouble 
controlling his anger and avoided crowds.  The Veteran was 
afraid that if he did lose his temper, he would harm someone.  
The examiner indicated that as a result, the Veteran was not 
employable.  

By a June 1998 rating action, the RO confirmed and continued 
the November 1996 rating action which assigned a 70 percent 
disability rating for the Veteran's service-connected PTSD, 
effective from June 1, 1994.  

On August 12, 2002, the Veteran, through his attorney-
representative, filed a claim for a TDIU.  At that time, the 
RO received records from the Social Security Administration 
(SSA), which included a Disability Determination and 
Transmittal Report, dated in April 1994.  The SSA Disability 
Determination and Transmittal Report shows that the Veteran 
was awarded Social Security disability benefits for affective 
disorder, depression (primary diagnosis), and anxiety related 
disorder, PTSD (secondary diagnosis).

A VA examination was conducted in November 2002.  Upon mental 
status evaluation, the Veteran was extremely angry and very 
irritable.  He made mildly threatening sorts of comments and 
often said inappropriate things.  The Veteran had many 
paranoid thoughts.  He was oriented to person, place, and 
time.  The diagnosis was the following: (Axis I) PTSD, (Axis 
IV) occupational, interpersonal, and chronic illness 
difficulties, and (Axis V) GAF score of 45.  The examiner 
stated that the Veteran had not been able to work since 1990 
because of problems with anger and an inability to interact 
with other people effectively.  Because of the Veteran's 
potential for violence and because of the anger he 
experienced, the Veteran's solution was to stay home and 
avoid contact with other people which, according to the 
examiner, was probably the most reasonable approach.  The 
examiner opined that he did not think that the Veteran would 
be successful in a competitive employment situation, not even 
a loosely supervised situation with little contact with the 
public.  According to the examiner, the Veteran's anger and 
potential for violence, his difficulty in getting along with 
people on even a short-term basis, and his need to completely 
isolate himself and to avoid leaving his home would not make 
it possible for him to work.  The examiner reported that it 
was likely that the Veteran's PTSD caused the anger and 
irritability which made it nearly impossible for him to get 
along with other people.  

By a March 2003 rating action, the RO increased the 
disability rating for the Veteran's service-connected PTSD 
from 70 percent to 100 percent disabling under Diagnostic 
Code 9411, effective from February 19, 1998, and found that 
the Veteran's claim for a TDIU had been rendered moot as a 
result of the 100 percent rating assigned for PTSD.

In a Decision Review Officer decision, dated in May 2005, the 
100 percent evaluation for PTSD was granted back to July 2, 
1991, the date of the Veteran's admission to his first 
hospitalization for PTSD.  


III.  Analysis

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400. An earlier effective date may be assigned when it is 
factually ascertainable that an increase in disability 
occurred and the claim for increase was received within one 
year from that date, but otherwise the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

Generally, a specific claim in the form prescribed by VA must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151 
(2009).  The term "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2009).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2009). 

Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
a determination of the date of the receipt of the claim for 
the increased rating, as well as a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 
(1992).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App 125 (1997).  Thus, 
three possible dates may be assigned depending on the facts 
of the case: if an increase in disability occurs after the 
claim is filed, the date that the increase is shown to have 
occurred (date entitlement arose); if an increase in 
disability precedes the claim by a year or less, the date 
that the increase is shown to have occurred (factually 
ascertainable); and if an increase in disability precedes the 
claim by more than a year, the date that the claim is 
received (date of claim).  Id. at 126.

Under the rating criteria in effect for mental disorders 
prior to November 1996, a 70 percent rating is warranted for 
psychiatric disability when the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
individual must be demonstrably unable to obtain or retain 
employment.  Id.   

In addition, regulations applicable prior to November 1996 
also provide that, in a case in which the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, a 100 percent schedular evaluation under the 
appropriate diagnostic code will be assigned.  38 C.F.R. § 
4.16(c).  

The record does not show that the Veteran filed a TDIU claim 
during the period of time in question.  In August 2002, the 
Veteran, through his attorney-representative, filed a claim 
for entitlement to a TDIU.  By a March 2003 rating action, 
the RO increased the schedular rating for the Veteran's 
service-connected PTSD from 70 percent to 100 percent 
disabling, effective from February 19, 1998, and found that 
the Veteran's claim for a TDIU had been rendered moot as a 
result of the 100 percent rating assigned for PTSD.  By a 
Decision Review Officer decision, dated in May 2005, the RO 
granted an earlier effective date of July 2, 1991, the date 
of the Veteran's first hospitalization for PTSD, for a 100 
percent rating for PTSD.  The Veteran, through his attorney 
continues the appeal for an effective date prior to July 2, 
1991 for a 100 percent rating.

The Board notes that the Veteran's attorney has essentially 
alleged that the RO committed clear and unmistakable error 
(CUE) in its decisions by failing to grant a TDIU or a 100 
percent schedular rating for PTSD prior to July 2, 1991.

An April 1991 RO decision granted service connection and 
assigned a 10 percent rating for the Veteran's PTSD.  An 
April 1992 RO decision granted an increased rating to 30 
percent for PTSD effective September 1, 1991 (subsequently 
increased to 100 percent effective from July 2, 1991 (date of 
admission to VA hospital for PTSD).  The Veteran's attorney 
specifically asserts that the RO committed error in not 
construing the Veteran's original claim for an increased 
rating as including a claim for a TDIU.  As indicated above, 
there is nothing in the contemporaneous record that can be 
construed as a claim for TDIU during the period of time in 
question.  The Board has examined all evidence during the 
period of time in question, to include an eight page document 
submitted by the Veteran at that time and the January 1991 VA 
examination report in which it was noted that the Veteran had 
at least 15 job in the eight years following service, and 
while there were references to problems working, the Veteran 
was in fact employed during most of the period preceding July 
2, 1991 and, in any event, he did not claim that he was 
precluded from substantially gainful employment due to his 
service-connected PTSD or his service-connected disabilities.  
[Emphasis added.]  As explained in more detail below, the 
Board finds that none of the RO decisions in question were 
undebatably erroneous (see, e.g., Bustos v. West, 179 F.3d 
1378, 1380 (1999); Fugo v. Brown, 6 Vet. App. 40, 43 (1993)) 
in failing to grant a 100 percent rating (schedular or TDIU) 
prior to July 2, 1991 because the contemporaneously recorded 
medical evidence does not even suggest that the Veteran was 
precluded from substantially gainful employment due to his 
service-connected PTSD and superficial shell fragment wounds 
(rated zero percent).  

As to the allegation that the RO failed to address a claim 
for a TDIU, any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by the VA may be considered an informal claim but such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  (Emphasis added.)  Once a formal claim for 
compensation has been allowed, receipt of a report of VA 
examination or hospitalization will be accepted as an 
informal claim for increased benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim but only when a claim specifying 
the benefit sought is received within one year from the date 
of such examination, treatment or hospital admission.  38 
C.F.R. § 3.157.  (Emphasis added.)  Moreover, assuming 
without conceding that there was such a pending TDIU claim as 
alleged, as explained below, there is no medical evidence 
dated prior to July 2, 1991 to support a TDIU or a 100 
percent schedular rating for PTSD.     

The record reflects that the Veteran had stopped working 
shortly before his July 1991 admission to a VA hospital.  
During that hospitalization from July to August 1991, he 
underwent a vocational rehabilitation evaluation and the 
vocational rehabilitation specialist determined that prior to 
returning to training or perhaps even work, the veteran's 
PTSD issues needed to be resolved.  The RO concluded that an 
earlier effective date of July 2, 1991 but not earlier than 
that date, for increased evaluation to 100 percent for 
service-connected PTSD, was warranted based on the medical 
evidence which showed that since July 2, 1991, the date of 
admission to a VA hospital, the Veteran was isolated in the 
community, experienced angry outbursts, and was unable to 
secure or follow a substantially gainful occupation.  

The Board recognizes the Veteran's contention, through his 
attorney-representative, that a 100 percent rating should 
have been assigned from December 11, 1990, the date of the 
RO's receipt of his initial claim for service connection for 
PTSD.  The Veteran's attorney also maintains that the Veteran 
filed a claim for an increased rating in August 1991, and 
that it was factually ascertainable that an increase in the 
veteran's PTSD disability to a 100 percent evaluation or 
entitlement to a TDIU arose within the year prior to August 
1991; thus, at some point between August 1990 and August 
1991.    

As noted above, as to the original claim for service 
connection, under governing law, the effective date of an 
award of disability compensation, in conjunction with a grant 
of entitlement to service connection, shall be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).  (Emphasis added.)  Here, 
the date of receipt of the Veteran's original claim for 
service connection was received many years after his 
separation from service.  

As far as the Veteran's initial claim for an increased rating 
for his PTSD or an implied claim for a TDIU, VA law generally 
provides that the effective date of an evaluation and award 
of compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2009).  An earlier effective date 
may be assigned when it is factually ascertainable that an 
increase in disability occurred and the claim for increase 
was received within one year from that date, as correctly 
argued by the veteran's attorney.  38 C.F.R. § 3.400(o)(2) 
(2009).  However, in this case, in considering the evidence 
of record dated during the year prior to the initial claim 
for an increased rating, which was not received until after 
the effective date in question, the date the evidence shows 
entitlement for a 100 percent rating is no earlier than July 
2, 1991.  The only claim filed prior to August 1991 was for 
the original claim for service connection for PTSD.

Upon the January 1991 VA examination, the Veteran stated that 
he was working as a sales clerk in a convenience store.  In 
addition, the examiner characterized the Veteran's PTSD as 
moderate.  Moreover, although VAMC outpatient treatment 
records reflect that on June 18, 1991, the Veteran sought 
treatment for complaints that he was depressed and angry, he 
was diagnosed with depression and there was no evidence of 
treatment for PTSD at that time.  Thus, prior to the 
Veteran's hospitalization on July 2, 1991, the Veteran was 
working and his PTSD was characterized as moderate.  
[Emphasis added.]  And the 10 percent rating in effect prior 
to the July 1991 hospitalization took into account some 
functional impairment secondary to PTSD.  There was no 
evidence that his PTSD was characterized as "severe" or 
manifested by totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1990).  There is no medical evidence or competent 
opinion that supports the claim that prior to July 2, 1991, 
the Veteran was precluded from substantially gainful 
employment due to his service connected disabilities (PTSD 
and superficial shell fragment wounds rated zero percent), 
consistent with his education and employment background.  See 
38 C.F.R. § 4.16 (1990).    

In this case, it is apparent from subsequent history obtained 
from the Veteran that, while he may have had problems 
working, he was in fact employed during most of the period 
preceding July 2, 1991; it is apparent that he became 
unemployed shortly before his hospitalization on July 2, 
1991.  There is no contemporaneously recorded medical or 
psychiatric evidence or competent opinion, to show that the 
Veteran was precluded from substantial gainful employment due 
to his PTSD and superficial shell fragment wounds prior to 
July 2, 1991, consistent with his education and employment 
background.  Accordingly, the date entitlement arose for a 
100 percent evaluation for PTSD, on a schedular basis or 
based upon individual unemployability, is July 2, 1991, the 
date of his admission to a VA hospital for evaluation and 
treatment for his PTSD.  Therefore, in light of the above, 
the Board finds that an effective date prior to July 2, 1991 
for a 100 percent rating for the service-connected PTSD is 
not warranted.  

The Board further recognizes the Veteran's attorney-
representative's contention that after the March 2003 rating 
action in which the RO increased the disability rating for 
the Veteran's service-connected PTSD from 70 percent to 100 
percent disabling, effective from February 19, 1998, the day 
of his VA examination, the Veteran submitted his NOD, 
received in March 2004, in which he maintained that the 
100 percent rating or TDIU should be awarded from December 
11, 1990, the date he filed his initial claim for service 
connection for PTSD.  In support of his claim, the Veteran 
noted that at the time of the February 1998 VA examination, 
he stated that he had been unable to work since 1990 due to 
his problems with anger and his inability to interact with 
other people effectively.  By a May 2005 decision, the 
100 percent evaluation for PTSD was granted back to July 2, 
1991, the date of the Veteran's admission to his first 
hospitalization for PTSD.  

The Veteran's attorney-representative notes that under 38 
C.F.R. § 3.156(b), new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision if a timely appeal has been filed 
(including evidence received prior to an appellate decision 
and referred to the agency of original jurisdiction by the 
Board of Veterans Appeals without consideration in that 
decision in accordance with the provisions of Sec. 
20.1304(b)(1) of this chapter), will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156(b) 
(2009).  According to the Veteran's attorney-representative, 
although the RO had received new and material evidence that 
indicated that the Veteran had not been employed since 1990 
due to PTSD symptoms, within one year of the March 2003 
rating decision, they failed to assign an earlier effective 
date based on the findings of the February 1998 VA 
examination.  However, the Board observes that the Veteran's 
statement from his February 1998 VA examination report was 
not "new" in that it was of record at the time of the RO's 
denial in June 1998.  By a June 1998 rating action, the RO 
considered the Veteran's February 1998 VA examination report, 
including the statement from the Veteran that he had not been 
employed since 1990.  The RO confirmed and continued the 
November 1996 rating action which assigned a 70 percent 
disability rating for the Veteran's service-connected PTSD, 
effective from June 1, 1994.  The Veteran was provided notice 
of the June 1998 decision and his appellate rights but did 
not file a notice of disagreement.  Thus, because the Veteran 
did not subsequently file a timely appeal, the June 1998 
rating action became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  
Accordingly, although within one year of the March 2003 
rating decision, the Veteran reiterated his statement 
regarding his employment history, previously given at the 
time of his February 1998 VA examination, this statement was 
not "new" in that it was of record at the time of the RO's 
denial in June 1998.  Moreover, even if the Board were to 
find such statement new and material evidence, the Board 
notes that, as previously reported, the evidence of record 
shows that the Veteran was in fact employed during most of 
the period preceding July 2, 1991, which would include 1990.  
In addition, prior to July 2, 1991, his PTSD was 
characterized as moderate.  In this regard, there is no 
evidence of record showing that prior to July 2, 1991, the 
Veteran's PTSD symptomatology was characterized as "severe" 
or manifested by totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1990).

The Veteran's attorney-representative has argued that the 
Court's decision in Young v. Shinseki, 22 Vet. App. 461, 466 
(2009) supports an earlier effective date.  In Young, supra, 
the Court held that if new and material evidence is received 
within the applicable appellate period following a RO 
decision (a rating decision or SOC) or prior to an appellate 
(Board) decision (if an appeal was timely filed), the new and 
material evidence will be considered as having been filed in 
connection with the pending claim that was pending at the 
beginning of the appeal period.  See also 38 C.F.R. § 
3.156(b).  The Veteran's attorney-representative maintains 
that following the March 2003 rating decision, the Veteran 
submitted new and material evidence which showed that he had 
been unemployed since 1990 due to his PTSD symptomatology.  
However, as stated above, the Veteran's statement from his 
February 1998 VA examination report was not "new" in that 
it was of record at the time of the RO's denial in June 1998.  
In addition, even assuming without conceding that there was 
such a pending claim as alleged, there is no medical evidence 
dated prior to July 2, 1991 to support a TDIU or a 100 
percent schedular rating for PTSD.   

In summation, the Board finds that the Veteran's original 
claim for an increased rating for his PTSD was received in 
August 1991, after the date in question, and his initial 
claim for a TDIU rating was received many years thereafter.  
Even assuming without conceding an earlier claim, there is an 
overwhelming preponderance of evidence against a finding that 
the Veteran's PTSD precluded all forms of substantially 
gainful employment consistent with his education and 
employment background, prior to July 2, 1991, the date he was 
admitted to a VA hospital.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as there is a preponderance of 
evidence against the Veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); see also, 
e.g., Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).         




ORDER

An effective date prior to July 2, 1991, for a 100 percent 
rating for the Veteran's PTSD, to include on the basis of 
entitlement to a TDIU, is not warranted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


